DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 06/08/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
As per claims, 1-20, the claimed invention is directed to an abstract idea without significantly more because:
•         Claim 1 recites:
          obtaining a service request initiated by a blockchain account; 
          determining a charge to be paid for the service request in a process of executing the service request; 
          validating whether a sum of account balance in the blockchain account and a credit currency line satisfies a payment condition according to the charge to be paid, wherein the account balance is an amount of digital currency held by the blockchain account, and the amount of digital currency is positive or negative; and 
         when the sum of the account balance and the credit currency line satisfies the payment condition, determining a digital currency to be paid from the blockchain account, and transferring the digital currency to be paid to a receiver account.
•          Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•          Under Step 2A Prong One, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of validating an account balance and a credit line satisfy a payment condition according to a charge to be paid and transferring the digital currency to a receiver if the condition is satisfied (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claims 9 and 16 recite similar abstract idea.  
•          Under Step 2A Prong Two, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “processor”, “memory”, “non-transitory computer-readable storage medium”, and “digital” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s), such as “blockchain”, “blockchain node”, generally link the use of the judicial exception to a particular technological environment or field of use of blockchain.        
•          Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. 
•          Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
•          With respect to dependent claims 3, 5, 6, 8, 11, 12, 13, 15, 18, 19, and 20, which further narrow the abstract idea with no new additional elements. Therefore, these claims are not integrating the exception into a practical application or amount to significantly more than the judicial exception.
•          With respect to dependent claims 2, 4, 7, 10, 14, and 17, which further narrow the abstract idea except for the new additional elements such as the “credit server”, “unspent transaction output (UTXO)”, and “block-producing node”. However, these new additional elements merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Therefore, the new additional elements, considered individually and/or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application. The new additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
            Therefore, claims 1-20 are rejected under 35 U.S.C. §101.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 5, 6, 7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 6203971 A), in view of Mayblum (US 20200042996).
Regarding claim(s) 1, 9, and 16, Zhang discloses:
          a non-transitory computer-readable storage medium storing computer instructions (By disclosing, “A person having ordinary skill in the art can understand that the above embodiments all or part of the steps in the method can be completed by a program control related hardware, and the program can be the storage in a computer readable storage medium, the storage medium, such as ROM/RAM, magnetic disk, optical disk and so on.” ([0130] of Zhang)), 
           at least one processor (By disclosing, a money/fund management server 30 ([0042] and Fig. 1 of Zhang)); and 
           a memory communicatively connected with the at least one processor (By disclosing, “A person having ordinary skill in the art can understand that the above embodiments all or part of the steps in the method can be completed by a program control related hardware, and the program can be the storage in a computer readable storage medium, the storage medium, such as ROM/RAM, magnetic disk, optical disk and so on.” ([0130] of Zhang)); 
           wherein, the memory has instructions executable by the at least one processor stored thereon that, when executed by the at least one processor, cause the at least one processor to perform a payment processing method ([0042], Fig. 2, Fig. 3 of Zhang) comprising: 
          obtaining a service request (By disclosing, “S201, money management server receiving the payment request [(service request)] information sent by the client” ([0045]-[0046] of Zhang)); 
          determining a charge to be paid for the service request in a process of executing the service request (By disclosing, in S202, the money management server 30 determines whether the sum of the client account balance and the credit lending limit is greater than the payment amount [(charge to be paid)], which infers that the “charge to be paid” is identified by the money management server ([0047] of Zhang)); 
          validating whether a sum of account balance in the account and a credit currency line satisfies a payment condition according to the charge to be paid, wherein the account balance is an amount of currency held by the account, and the amount of currency is positive or negative (By disclosing, in S202, the money management server 30 determines whether the sum of the client account balance and the credit lending limit [(credit currency line)] is greater than the payment amount [(charge to be paid)] ([0047] of Zhang); and since the credit lending limit can be overdraw, so the account balance can be negative ([0049] of Zhang)); and 
          when the sum of the account balance and the credit currency line satisfies the payment condition, determining a currency to be paid from the account, and transferring the currency to be paid to a receiver account (By disclosing, in S202, the money management server determines whether the sum of the client account balance and the credit lending limit is greater than the payment amount. If the sum of the client account balance and the credit lending limit is greater than the payment amount, in S203, the money management server freeze the corresponding sum of the client account balance and the credit lending limit which equals to the payment amount. After the client, the merchant, or the delivery company confirms the delivery, unfreeze the payment amount to the merchant account ([0047]-[0051] of Zhang)).  
          Zhang does not disclose:
          wherein the computer instructions are used to make the computer execute a payment processing method for a blockchain,
          the method applied to a blockchain node;
          the service request initiated by a blockchain account;
           the account is a blockchain account; and
           the currency is digital currency.
           However, Mayblum teaches:
           wherein the computer instructions are used to make the computer execute a payment processing method for a blockchain (By disclosing, “a computing node participates in a private distributed ledger for a financial institution and stores one or more transaction blocks representing transactions in a digital currency …The computing node is configured to receive a transaction for transferring an amount of digital currency from a first entity to a second entity” (Abstract [0004] and [0129] of Mayblum)),
          the method applied to a blockchain node (By disclosing, “The computing node is configured to receive a transaction for transferring an amount of digital currency from a first entity to a second entity” (Abstract [0004] and [0129] of Mayblum)),
          the service request initiated by a blockchain account (By disclosing, “FIG. 7 shows illustrative diagrams of exemplary transactions 700 and 750 in a digital currency using a digital wallet [(blockchain account)] in accordance with some embodiments of the technology described herein. In transaction 700, a customer of the financial institution 706 requests an amount of digital currency from his digital wallet 702, e.g., $AA100SC, be transferred to the digital wallet 704 for another customer of the financial institution 706. The transaction may be recorded on the private distributed ledger of the clearing house 708 and the digital wallets 702 and 704 may be updated and the digital currency, e.g., $AA100SC, may be transferred from the digital wallet 702 to the digital wallet 704” ([0118] of Mayblum));
           the account is a blockchain account (By disclosing, “no digital currency is stored in the digital wallet, and wherein a digital currency for a financial institution is stored and maintained in a private distributed ledger for the financial institution” ([0025] of Mayblum)); and
           the currency is digital currency (By disclosing, “The computing node is configured to receive a transaction for transferring an amount of digital currency from a first entity to a second entity” (Abstract of Mayblum)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Zhang in view of Mayblum to include techniques of wherein the computer instructions are used to make the computer execute a payment processing method for a blockchain; the method applied to a blockchain node; the service request initiated by a blockchain account; the account is a blockchain account; and the currency is digital currency.  Doing so would result in an improved invention because this would leverage the advantages of using blockchain to transfer digital currencies (e.g. transparency, irrevocable records, etc.).

Regarding claim(s) 2, 10, and 17, Zhang in view of Mayblum disclose all limitations in claim 1, 9, and 16. Zhang also discloses:
         sending a currency credit request for requesting currency credit for the account to a credit server (By disclosing, an information central server 40 [(credit server)] includes a database that stores client information ([0029], [0031] and Fig. 1 of Zhang); and “The step further comprises money management server from the database query the client account funds balance and credit lending limit, judging the sum of funds balance and credit loan limit is greater than or equal to the payment amount, if it is, allowing the payment, otherwise terminating the payment.” ([0048] of Zhang)); and 
         configuring the credit currency line for the account based on a currency credit notification fed back by the credit server (By disclosing, an information central server 40 [(credit server)] includes a database that stores client information ([0029], [0031] and Fig. 1 of Zhang); and “The step further comprises money management server from the database query the client account funds balance and credit lending limit, judging the sum of funds balance and credit loan limit is greater than or equal to the payment amount, if it is, allowing the payment, otherwise terminating the payment.” which infers that the database of the information central server must returns the credit notification to the money management server 30 such that the money management server 30 can “judging the sum of funds balance and credit loan limit is greater than or equal to the payment amount” ([0048] of Zhang)).

Regarding claim(s) 3, 11, and 18, Zhang in view of Mayblum disclose all limitations in claim 1, 9, and 16. Zhang also discloses:
          determining a currency with a negative amount from a range of the credit currency line of the blockchain account as the digital currency to be paid and transferring the digital currency to be paid to the receiver account (By disclosing, in S302, the money management server determines whether the sum of the client account balance and the credit lending limit is greater than the payment amount. ([0061] of Zhang); “S303, fund management server respectively freezing corresponding to the payment amount of the client account funds balance and credit overdraft limit, it can be understood that the respectively freezing payment amount corresponding fund balance and credit loan credit comprises one of the following situations: 1, only the freezing of funds balance client account so that the freezing amount is greater than or equal to the payment amount. 2, only the freezing credit lending limit, so that the freezing amount is greater than or equal to the payment amount. 3, respectively the freezing of funds balance and credit lending limit part client account so that the freezing amount is greater than or equal to the payment amount.” which means when the payment amount is greater than the account balance, the fund management server will freeze both the account balance and a part of the credit lending limit based on the payment amount (situation 3), so the amount is negative ([0062]-[0065] and Fig. 3 of Zhang); and after the delivery is confirmed, unfreeze the payment amount to the merchant account ([0071] of Zhang)).

Regarding claim(s) 5, 12, and 19, Zhang in view of Mayblum disclose all limitations in claim 1, 9, and 16. Zhang also discloses:
          in response to obtaining a request for querying a balance of the account, querying and obtaining a sum of currencies in the account as the account balance, and responding to the request for querying the balance according to the account balance, wherein the account balance is a positive number, zero or a negative number (By disclosing, “S201, money management server receiving the payment request [(a request for querying a balance of the account)] information sent by the client” ([0045]-[0046] of Zhang); and in S202, “The step further comprises fund management server from the database query the client account funds balance and credit lending limit, judging the sum of funds balance and credit loan limit is greater than or equal to the payment amount, if it is, allowing the payment, otherwise terminating the payment.” ([0047]-[0048] of Zhang)).

Regarding claim(s) 6, 13, and 20, Zhang in view of Mayblum disclose all limitations in claim 1, 9, and 16. Zhang also discloses: 
           validating whether the sum of the account balance in the blockchain account and the credit currency line is greater than or equal to the charge to be paid (By disclosing, in S202, the money management server 30 determines whether the sum of the client account balance and the credit lending limit [(credit currency line)] is greater than the payment amount [(charge to be paid)] ([0047] of Zhang); and since the credit lending limit can be overdraw, so the account balance can be negative ([0049] of Zhang)).  

Regarding claim(s) 7 and 14, Zhang in view of Mayblum disclose all limitations in claim 1 and 9. Zhang also discloses: 
           in the process of executing the service request, determining at least one of a charge to be transferred to a receiver for the service request and a service charge to be transferred to a current block-producing node as the charge to be paid  (By disclosing, “S201, money management server receiving the payment request [(service request)] information sent by the client” ([0045]-[0046] of Zhang); and in S202, “The step further comprises fund management server from the database query the client account funds balance and credit lending limit, judging the sum of funds balance and credit loan limit is greater than or equal to the payment amount [(a charge to be transferred to a receiver)], if it is, allowing the payment, otherwise terminating the payment.” ([0047]-[0048] of Zhang)).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 6203971 A), in view of Mayblum (US 20200042996), further in view of Poelstra (US 11080665).
Regarding claim(s) 4, Zhang in view of Mayblum disclose all limitations in claim 3. Zhang does not disclose:
          wherein the digital currency is unspent transaction output (UTXO).  
          However, Poelstra teaches:
          wherein the digital currency is unspent transaction output (UTXO) (By disclosing, “As described above, some cryptocurrencies, such as Bitcoin, with no trusted issuer or transaction processor, use a publicly verifiable distributed ledger (i.e., a blockchain). The blockchain may include every transaction since its establishment, resulting in a final state, the unspent transaction output set (UTXO set), which describes the amounts and owners of all coins.” (Col 12 lines 4-10 of Poelstra)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Zhang and Mayblum, in view of Poelstra to include techniques of wherein the digital currency is unspent transaction output (UTXO).  Doing so would result in an improved invention because the UTXO describes the amounts and owners of all coins, so the user can verify the transactions without trusting any payment processor to be honest or reliable.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 6203971 A), in view of Mayblum (US 20200042996), further in view of Keiser (US 20070100745).
Regarding claim(s) 8 and 15, Zhang in view of Mayblum disclose all limitations in claim 1 and 9. Zhang does not disclose:
          in response to obtaining a payment service request to the blockchain account, eliminating a digital currency with a negative amount in the blockchain account according to a transferred digital currency with a positive amount in the payment service request.  
          However, Keiser teaches:
          eliminating a currency with a negative amount in the account according to a transferred currency with a positive amount in the payment service request (By disclosing, “Using his card to make a purchase greater than the value available on the card account caused his account to go into a negative balance, resulting in a $29.00 insufficient funds charge on his account. However, with the next electronic deposit occurring on Apr. 15, 2006 in FIG. 4, at phase C, Customer X's account is returned to a positive balance minus the insufficient funds fee.” ([0041] of Keiser)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of in response to obtaining a payment service request to the blockchain account, transferring an amount of digital currency, in view of Keiser to include techniques of eliminating a currency with a negative amount in the account according to a transferred currency with a positive amount in the payment service request.  Doing so would result in an improved invention because this would avoid the account to be locked because of insufficient balance, and the user can pay off the negative amount as soon as he transfers a positive amount into the account.









                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021009496 to Bernat for disclosing:
          A peer-to-peer computer network (100) comprising: a plurality of peer computer nodes (102) in communication with one another, a distributed ledger database stored by the plurality of peer computer nodes, wherein the distributed ledger database comprises a plurality of identifiers and current balances of at least one digital asset, whereby each identifier is mapped to at least one current balance of the at least one digital asset, the distributed ledger database having a current ledger state comprising the plurality of identifiers and current balances; the plurality of peer computer nodes (102) adapted to exchange transaction messages over the peer-to-peer network, the transaction messages comprising at least two transaction entries, each transaction entry comprising an identifier and an amount component, each transaction entry intended to change the corresponding current balance in the distributed ledger database by the amount component; a plurality of producer nodes selected from the peer computer nodes, a consensus algorithm operated by the producer nodes for processing said transaction messages to reach a consensus on at least one valid transaction message and, at intervals, producing an approved ledger state update comprising details of the at least one valid transaction message, the producer nodes transmitting the approved ledger state update to said peer-to-peer computer network; every peer computer node (102) updating said current balances in its version of the distributed ledger database according to the approved ledger state update; wherein each transaction message comprises a digital signature by which said producer nodes validate that the inclusion of at least one identifier in the at least two transaction entries was by an entity that controls each identifier respectively.
US 20190228391 to Hu for disclosing:
          Techniques for adjusting blockchain balances are described. One example of a method includes detecting changes to blockchain balances deposited on an anchor point in a blockchain, wherein the changes to the blockchain balances are caused by transactions submitted by one or more members of a blockchain network that maintains the blockchain; querying, by a member of the blockchain network associated with the anchor point, a blockchain balance deposited on the anchor point in the blockchain; determining whether a changed amount of the blockchain balance is greater than or equal to a predetermined change threshold; and in response to determining that the changed amount of the blockchain balance is greater than or equal to a predetermined change threshold, initiating, by the member, a balance adjusting contract operation to adjust the blockchain balance so that the changed amount is less than the predetermined change threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685